PER CURIAM.
The plaintiff in an action for divorce has appealed from a final judgment limiting the award of alimony to a six-months period.
The basic question presented for our determination in this appeal is whether the chancellor abused his discretion in so limiting the award of alimony.
In the final judgment, granting the divorce to the plaintiff, the chancellor included the following alimony award to the plaintiff:
“Alimony in the sum of $200.00 commencing July 15, 1971, and continuing thereafter for six consecutive months, terminating on January 15, 1972. . . .”
We have examined the evidence adduced before the chancellor and find insufficient evidence from which the chancellor could reasonably conclude that the need of the plaintiff wife for the alimony payments, or the financial ability of the defendant to make such payments, would, or were likely to, terminate on or about January 15, 1972. In fairness to the chancellor, however, we mention the fact at the end of the judgment he reserved the jurisdiction “to enforce and modify” the above-quoted provision.
We hold, therefore, that the chancellor erred in limiting the award of alimony to a six-months period, so the judgment appealed from herein must be, and it is reversed, and the cause is remanded for *746further proceedings consistent with the views hereinabove expressed.
Reversed and remanded with directions.
CARROLL, DONALD K., Acting C. J., and JOHNSON, J., concur.
WIGGINTON, J., specially concurs.